Citation Nr: 1647756	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-44 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an extraschedular evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the Veteran withdrew his request for a hearing before the Board. 

In a July 2016 statement, the Veteran asked that he be "reprocessed under VA's special TBI review."  The Board interprets this as meaning that the Veteran seeks RO review of his basilar skull fracture under newer rating criteria in accordance with 73 Fed. Reg. 54,693 (Sept. 23, 2008).  This regulation allows a Veteran to request review under new criteria where that Veteran was previously assigned a disability rating under 38 C.F.R. § 4.124(a), Diagnostic Code 8045, for residuals of a traumatic brain injury.  The Veteran is not service connected under this diagnostic code, rendering the review described in 73 Fed. Reg. 54,693 inapplicable.  

However, given that the Veteran clearly wishes reconsideration of the disability ratings assigned based on his skull injury, the Board finds that issue of entitlement to increased ratings for basilar skull fracture and hyposmia have been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The claims pertaining to an extraschedular rating for hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Bilateral hearing loss was manifested by no worse than level II hearing in the right ear and level V in the left ear and speech recognition of 92 in the right ear and 80 percent in the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the service-connected hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

A November 2009 letter satisfied the duty to notify provisions prior to the initial AOJ decision.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his claim.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claims are granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran. 

Concerning VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, private treatment records, lay statements from the Veteran and a reports from his August 2009 and July 2014 examinations.

The VA examination reports reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The Board finds that the examinations are adequate for adjudication purposes.

With regard to the previous May 2014 remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, pursuant to the remand, the RO scheduled a new VA hearing examination.  As such, the AOJ has substantially complied with the Board's remand directives.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Increased Rating for Hearing Loss

The Veteran contends that a higher evaluation is warranted for his service-connected left ear hearing loss.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

Service connection was granted for left ear hearing loss with a noncompensable evaluation, effective April 14, 1974, in an August 1974 rating decision.  Following the Veteran's request for an increased rating and a May 2014 decision from the Board in which service connection for right ear hearing loss was awarded, in a September 2014 rating decision, the Veteran's disability rating for bilateral hearing loss was increased to 10 percent, effective May 9, 2014.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Application of these tables is mechanical; there is no discretion.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran was afforded a VA audiological examination in August 2009.  The audiometric findings were as follows:


A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
10
35
45
60
65
51.25
LEFT
20
35
50
80
95
65

The Veteran's speech recognition score was 96 percent in each ear.  The Veteran described having difficulty hearing especially hearing the television.  Mild to moderately severe sensorineural hearing loss in the right ear and mild to profound mixed hearing loss in the left ear was noted by the examiner.  Applying the results from the August 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and II in the left ear.  When one ear has Level I hearing loss and the other ear has Level II hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85(b).  Applying those values to Table VI, the designations yield a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In his April 2010 notice of disagreement, the Veteran stated that he felt his disability rating for hearing loss should be higher.

A VA examination for hearing loss was conducted in October 2012, however, as the results were found to be invalid, they will not be discussed further.  




At a July 2014 VA examination, audiometric findings were as follows:


A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
20
45
55
70
65
59
LEFT
30
45
80
90
100
79

The Veteran reported during his examination that he could not make out what others were saying to him.

The Veteran's speech recognition score was 92 percent in the right ear and 80 percent in the left ear.  Diagnosis of sensorineural hearing loss in the right ear and mixed hearing loss in the left were assigned.  Applying the results from the July 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and V in the left ear.  When one ear has Level II hearing loss and the other ear has Level V hearing loss, a 10 percent rating is assigned under Table VI.  38 C.F.R. § 4.85(b).  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has considered the Veteran's statements with regard to his hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected hearing loss.  Moreover, the examiners considered the functional effects of the Veteran's hearing loss in making the findings.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.


REMAND

The Veteran seeks entitlement to a TDIU.  He contends that he is unable to work, primarily due his service-connected disabilities.  As noted above, the issue of increased ratings for residuals of the Veteran's skull fracture has been referred to the RO.  These issues may have an impact on the Veteran's TDIU claim and are therefore inextricably intertwined. 

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Additional development pursuant to the claims referred above may affect whether entitlement to higher ratings for service-connected hearing loss on an extraschedular basis is warranted.  Thus, that issue must be remanded in order to determine in the first instance whether these symptoms, when considered with the Veteran's other service-connected disabilities following the completion of the development above, warrant referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Upon completion of development pursuant to the Veteran's request for increased ratings for residuals of his skull fracture, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal.

2.  After the development above has been completed, the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture, and whether this collective impact renders the schedular evaluations inadequate.

3.  Finally, readjudicate the appeal.  If any of the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


